Citation Nr: 1040871	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-22 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for asthma.  

3.  Entitlement to service connection for degenerative disc and 
joint disease of the lumbar spine.  

4.  Entitlement to service connection for a psychiatric 
disability, to include schizoid personality disorder with 
paranoid personality features, dysthymic disorder, and 
posttraumatic stress disorder (PTSD).  

5.  Entitlement to nonservice connected pension benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION


The Veteran served in the Louisiana Army National Guard from June 
1973 to May 1975, the California Army National Guard from May 
1975 to June 1976, and the United States Army from June 1976 to 
August 1976.  

The hypertension, asthma, back and psychiatric matters come to 
the Board of Veterans' Appeals (Board) from a September 2006 
rating decision of the Waco, Texas, Regional Office (RO), or the 
United States Department of Veterans Affairs.  The matter of 
entitlement to nonservice connected pension benefits comes to the 
Board from a March 2007 rating decision of the Waco RO.  The 
issues have been recharacterized as above to better comport with 
the evidence of record, the Veteran's allegations, and legal 
precedent.  Specifically, the variously diagnosed psychiatric 
disorders have been combined.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (A Veteran is not competent to distinguish between 
various psychiatric diagnoses, so a claim of one condition is 
considered a claim for all diagnosed mental health disabilities.)  

The Veteran testified at a June 2010 hearing held at the RO 
before the undersigned Acting Veterans Law Judge; a transcript of 
the hearing is associated with the claims file.  

The issues of service connection for an acquired psychiatric 
disorder and entitlement to pension benefits are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Asthma was not first manifested on active duty service, and 
the preponderance of the evidence of record is against a finding 
that the condition was caused or aggravated by military service.

2.  A low back disability was not first manifested on active duty 
service, and the preponderance of the evidence of record is 
against a finding that the condition was caused or aggravated by 
military service.

3.  Hypertension was not first manifested on active duty service, 
and the preponderance of the evidence of record is against a 
finding that the condition was caused or aggravated by military 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection of asthma have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for service connection of degenerative disc and 
joint disease of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303 (2010).

3.  The criteria for service connection of hypertension have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice and assistance provisions do not apply to the 
Veteran's claim of entitlement to a nonservice connected pension, 
as it involves a claim that cannot be substantiated as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive the Board should deny 
the claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA 
is not required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit).

For the remaining claims, the notice requirements apply to all 
five elements of a service connection claim: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in March 2006.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claims for service 
connection were denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained all available service treatment records and 
relevant service personnel records.  VA treatment records are 
associated with the claims file, as are records from the Social 
Security Administration; these include records from the Texas 
Department of Corrections and VA, as well as independently 
generated psychiatric examination reports.  The Veteran has not 
identified or submitted any additional relevant records from any 
source.  The Veteran was afforded an opportunity to testify at a 
personal hearing.  No VA examinations have been performed, as the 
absence of any credible evidence of a possible link between 
service and current disability renders such inappropriate.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  All known and available records relevant to the issues 
on appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent or 
more within the applicable presumptive period.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  
Hypertension, arthritis, and psychoses, all at issue here, are 
among the listed diseases.  However, the presumption applies only 
to Veterans who have served 90 days of active, continuous 
service.  38 C.F.R. § 3.307.  The Veteran's service personnel 
records demonstrate that he never had a one continuous period of 
such service, and hence presumptive service connection for 
chronic disease is not applicable here.

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  To establish service 
connection, there must be competent evidence of a current 
disability; medical or, in certain cases, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2). This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Importantly, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a probative 
opinion on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

A.  Asthma

The Veteran has alleged that while in service, he was repeatedly 
exposed to tear gas during training, and this caused or 
aggravated his breathing problems.  He stated at the June 2010 
hearing that he had difficulty with breathing and allergies since 
that time.

Service treatment records from all three periods of active duty 
service show no complaints of or treatment for asthma or other 
breathing problems during service.  A service Report of Medical 
Examination dated in July 1976 for separation purposes reflects 
that the Veteran's lungs and chest were clinically evaluated as 
normal.  A Report of Medical History dated in July 1976 for 
separation purposes reflects that the Veteran checked the 'no' 
box for asthma.  There are no other service treatment records 
related to asthma.  

Federal Department of Prisons treatment records dated in March 
2004 reflect that the Veteran was assessed with asthma, and 
treatment records since that time continue to reflect a diagnosis 
of asthma.  No treating doctor offers an opinion on etiology.  

Based on a review of the evidence, the Board finds that service 
connection for asthma is not warranted.  Service treatment 
records show no symptoms or diagnoses related to asthma or other 
breathing problems.  The Veteran's assertions at that time, on 
separation examination and periodic physicals, of no respiratory 
problems directly contradict his current assertions that he had 
experienced breathing problems since early in his service 
training.  While the Veteran is competent to report his 
experienced symptoms over the years, the Board must, in light of 
the absence of contemporary treatment and denials of breathing 
problems, find the Veteran's allegations of continuous asthma 
related difficulties not credible.  

The Veteran asserts that his exposure to tear gas during training 
caused the current disability.  As a layperson, he is not 
competent to offer an opinion regarding etiology where such 
requires specialized medical knowledge or training.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran is competent 
to report that he was exposed to gas and then began having 
problems, as this temporal relationship is observable through his 
five senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).  As was just discussed, 
however, the Veteran's temporal allegations are not credible.  
Similarly, the statements of the Veteran's wife are not 
competent, as she is not a trained medical professional; further, 
she did not know the Veteran at the time of separation, and any 
statements of hers regarding continuity are based on repetition 
of the Veteran's own incredible statements.

No VA examination or medical opinion is required here, as by 
necessity such would rely on mere speculation.  While it is 
possible that tear gas would cause or aggravate breathing 
problems, any opinion in this case would be forced to rely on the 
Veteran's incredible description of symptoms and onset. 

In the absence of any credible evidence of a respiratory 
disability in or since military service, the weight of the 
evidence of record is against the claim and service connection 
for asthma is denied.

B.  Low Back Disability

In the present case, the Veteran and his spouse provided sworn 
testimony in June 2010 that the Veteran injured his back in 
service.  He stated that a sergeant dragged him off a bunk, and 
he fell atop a foot locker.  He was prevented from seeking 
treatment at that time.  The Veteran's wife has no firsthand 
knowledge of this; she relies on repetition of the Veteran's 
allegations as told to her.  

Service medical records reveal no complaints of or treatment for 
any back problems during any period of active service.  A service 
Report of Medical Examination dated in July 1976 for separation 
purposes reflects that the Veteran's spine was clinically 
evaluated as normal.  A Report of Medical History dated in July 
1976 for separation purposes reflects that the Veteran checked 
the 'no' box for recurrent back pain.  There are no other service 
treatment records related to a low back disability.  

Federal Department of Prisons treatment records reveal that the 
Veteran complained of chronic back pain as of at least March 
2004. 

A September 2005 VA treatment note reflect that the Veteran 
sought treatment for chronic low back pain "for the last few 
years" after he fell off the bed.  He stated he had immediately 
gone to a hospital in Shreveport, where he was told he had a 
pinched nerve.  Records reflect continued reports of progressive 
low back pain.

Based on a review of the evidence, the Board finds that service 
connection for a low back disability is not warranted.  Service 
treatment records show no symptoms or diagnoses related to the 
spine.  The Veteran's assertions at that time, on separation 
examination and periodic physicals, of no respiratory problems 
directly contradict his current assertions that he had 
experienced back problems since his military service.  Further, 
September 2005 treatment notes indicate a far shorter history of 
symptoms and do not relate such to any in-service incident.  They 
indicate a recent post service fall from a bed, and contradict 
assertions that he had not been able to seek treatment after the 
injury.  While the Veteran is competent to report his experienced 
symptoms over the years, the Board must, in light of the absence 
of contemporary treatment, denials of back problems, and 
contradictory accounts of injury, find the Veteran's allegations 
of continuous low back difficulties not credible.  

The Veteran asserts that he fell on a foot locker in service and 
began having back problems.  The Veteran is competent to report 
that he fell and then began having problems, as this temporal 
relationship is observable through his five senses.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 
303, 309 (2007).  As was just discussed, however, the Veteran's 
allegations of injury in service and of continual symptoms since 
service are not credible.  As the statements of the Veteran's 
wife are based on repetition of the Veteran's own incredible 
statements because she did not know him at the time of service, 
they are similarly not credible evidence.  

No VA examination or medical opinion is required here, as by 
necessity such would rely on mere speculation.  While it is 
possible that a fall as described would cause or aggravate low 
back problems, any opinion in this case would be forced to rely 
on the Veteran's incredible description of symptoms and onset. 

In the absence of any credible evidence of a low disability in or 
since military service, the weight of the evidence of record is 
against the claim and service connection for a low back 
disability is denied.

C.  Hypertension

A service Report of Medical Examination dated in July 1976 for 
separation purposes reflects that the Veteran's blood pressure 
reading was 120/60.  A 1973 enlistment examination showed a blood 
pressure of 132/76.  Nevertheless, a Report of Medical History 
dated in July 1976 for separation purposes reflects that the 
Veteran complained of high or low blood pressure.  No findings 
confirming or explaining that allegation are reflected in service 
records.

The Veteran and his spouse provided sworn testimony in June 2010 
that the Veteran has had high blood pressure for at least the 
past 16 years.  The Veteran did not recall when he was first told 
he had high blood pressure.

Current treatment records show a diagnosis of hypertension, 
controlled by medications.

Based on a review of the evidence, the Board finds that service 
connection for hypertension is not warranted.  There is no 
medical evidence of hypertension until well after military 
service.  There is some competent evidence of elevated blood 
pressure in service; the Veteran is competent to report his blood 
pressure, as he did at the 1976 separation examination.  However, 
a report of high blood pressure (an acute symptom) is not the 
same as a diagnosis of hypertension (a chronic disease).  Records 
contemporary with the Veteran's report of elevated pressure show 
no diagnosis of hypertension or even readings consistent with 
such a diagnosis, as reflected in regulations.  38 C.F.R. 
§ 4.104, Code 7101, Note 1.  The Veteran cannot say when he was 
actually diagnosed, and records do not show confirm treatment or 
diagnosis prior to March 2004.

No VA examination or medical opinion is required here, as by 
necessity such would rely on mere speculation.  The Veteran has 
stated he cannot recall details which would be important to any 
nexus determination, and records do not provide such.

In short, the weight of the evidence of record is against the 
claim and service connection for hypertension is denied.


ORDER

Entitlement to service connection for asthma is denied.  

Entitlement to service connection for degenerative disc and joint 
disease of the lumbar spine is denied.  

Entitlement to service connection for hypertension is denied.  


REMAND

I.  Acquired Psychiatric Disorder

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claim.  This duty includes 
providing a VA examination when necessary.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Veteran and his spouse provided sworn testimony in June 2010 
that the Veteran suffered a psychiatric disability in service.  
The spouse's assertions are based on the reports of the Veteran, 
and not her own observations.  She did not know him until about 
10 years after separation.  A service Report of Medical 
Examination dated in July 1976 for separation purposes reflects 
that the Veteran's psychiatric condition was clinically evaluated 
as normal.  A Report of Medical History dated in July 1976 for 
separation purposes reflects that the Veteran complained of 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble of any sort.  There are no other service 
treatment records related to a psychiatric disability in service.  

Service personnel records reflect that the Veteran was separated 
from the regular Army in 1976 as undesirable.  He had numerous 
discipline problems, and stated that he did not want to be a 
soldier and would not try to comply with military authority.  He 
indicated ongoing and repeated use of hard drugs at that time.  

The Veteran has reported, and his wife states that his family has 
told her, that his behavior became erratic when he returned from 
service, and has continued to date.  Current treatment records 
verify a current disability.

As there is evidence of in-service complaints, a current malady, 
and the possibility of a nexus between them, remand for 
examination is required.

II.  Nonservice Connected Pension

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently and 
totally disabled from nonservice-connected disability not due to 
the veteran's own willful misconduct.  The Veteran must have 
served in the active military service for at least 90 days during 
a period of war; the entire period need not be during wartime, 
but must have started or ended during such period and been 
continuous.  38 U.S.C.A. §§ 1502, 1521.

The Veteran's service treatment records reflect that he served in 
the National Guard from June 1973 to June 1976, and in the 
regular Army from June 1976 to August 1976.  The Vietnam War era 
is defined as the period beginning on August 5, 1964, and ending 
on May 7, 1975, inclusive, of those who did not serve in Vietnam.  
The Veteran does not allege, not doe the evidence show, actual 
service in Vietnam.  However, as a portion of his National Guard 
service falls within the defined period, his service is wartime 
service.

Current records indicate over 90 days of active duty training 
during the National Guard service, with no determination as to 
whether any portion thereof was continuous 90 day service.  More 
specific certification from the Louisiana and California National 
Guard should be obtained.

VA must then determine whether such service is "active military 
service."  This includes "active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or aggravated 
in line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training."  38 C.F.R. § 3.6.

The Veteran's National Guard service is inactive duty training, 
and can qualify as active military service only if the Veteran is 
shown to have been disabled by an injury incurred during such 
service.  38 C.F.R. § 3.6.  As all questions of service 
connection are not yet resolved, the question of basic 
eligibility must be held, pending a determination on the question 
of service connection for an acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records from 
the medical center at Dallas, as well as 
all associated clinics and any other VA 
facility identified by the Veteran or in 
the record. 

2.  Schedule the Veteran for a VA mental 
disorders examination.  The claims folder 
must be reviewed in conjunction with the 
examination.  The examiner should identify 
all current psychiatric disorders, and 
should opine as to whether any such were at 
least as likely as not caused or aggravated 
by military service.  The examiner should 
opine as to whether any diagnosed condition 
is related to events in service prior to 
May 1975.  Aggravated means chronically 
worsened beyond the natural progression.  
The examiner should specifically address 
the role of alcohol and drugs in the 
development of any currently diagnosed 
disability.

If the examiner feels that the requested 
opinion cannot be rendered without 
resorting to speculation, the examiner 
should state whether the need to speculate 
is caused by a deficiency in the state of 
general medical knowledge (i.e. no one 
could respond given medical science and the 
known facts) or by a deficiency in the 
record or the examiner (i.e. additional 
facts are required, or the examiner does 
not have the needed knowledge or training).

3.  Contact the California and Louisiana 
National Guards, or other appropriate 
custodian, and obtain personnel records 
showing the detailed service record (to 
include periods of continuous duty) prior 
to May 1975.

4.  Review the claims file to ensure that 
all of the foregoing requested development 
is completed, and arrange for any 
additional development indicated.  Then 
readjudicate the claims on appeal.  If any 
of the benefits sought remains denied, 
issue an appropriate SSOC and provide the 
veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


